             4:21-cv-03013-JMG-CRZ Doc# 6 Filed: 01/19/21 Page 3 of 6 - Page ID# 51
            4:21-cv-03013-JMG-CRZ Doc # 7 Filed: 01/27/21 Page 1 of 2 - Page ID # 55
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      -U NITED STATES DISTRICT COURT
                                                           for the

                                                     DISTRICT OF NEBRASKA

                                                             )
                                                             )
                                                             )
                                                             )
EDITH A HARRIS,
                            Plalntiff(s)
                                                             )
                                                             )
                                V.                                   Civil Action No.
                                                             )
  OVARTlS PHARMACEUTICALS CORPORATION; NOVARTIS              )
AO; NOVARTIS PHARMA AG; NOV ARTIS INSTITUTES FOR             )
BIOMEDICAL RESEARCH, INC.; NOV ARTlS
                                           .
PHARMACEUTICALS UK LIMITED- ALCON RESEARCH LLC
f/kta AJ CON RESEARCH, I TD ,
                                                       .      ))
                    Defendant(s)                              )


                                                SUMMONS IN A CIVIL ACDON

To:        NOV ARTIS INSTITIITES FOR BIOMEDICAL
            RESEARCH, INC.
          250 Massachusetts Avenue
          Cambridge, MA 02139



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United St.ates agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or{3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:               Brandon L. Bogle, Esquire
                                          Levin, Papantonio
                                           316 South Baylen Street
                                          Suite 600
                                          Pensacola, FL 32502

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:     1/1 9/2021
                4:21-cv-03013-J MG-CRZ Doc# 6 Filed: 01/19/21 Page 4 of 6 - Page ID# 52
               4:21-cv-03013-JMG-CRZ Doc # 7 Filed: 01/27/21 Page 2 of 2 - Page ID # 56
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individuol and title, if any)        A4 "'"', h ~    ;t;,h ./¥ ,J,~.s ,4,, ~,,"',.,.,.~,., .,./ / ~rfae:_
 was received by me on (date)           ____1.p "-=--
                                                   v/2,_
                                                       ;>-..,_
                                                            '/____

           0 I personally served the summons on the individual at (place)
                                                                                       on (date)                                ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,
          ----------------
          on (date)  , and mailed a copy to the individual's last known address; or

           ~         erved the summons on (nameofindtvidual)          t!,,/,,,.-1,._, 5,.,,,-.,,,,,e &o/.. 7'/f,_..,.~                 ,who is
               .                            .                r                                                  L);    j7~,,e,,,~ w--_,-e,. ·
            designated by law to accept service of process on behalf of (name of organization)                        Ptnr•,,, /, ~
         ,%,vl4"h:s A,,- ~.'n,,,~e/,,,£,k'k,d 1 ..:C,~                                 on (date)        ; /;r&..,/P/            ; or

           0 I returned the summons unexecuted because                                                                                     ; OT


           0 Other (specify):



           My fees are$        o/5. oo              for travel and $                       for services, for a total of$


            I declare under penalty of perjury that this information is true.



 Date:     _jp1/>I
                 '


                                                                                               Printed 11ame and title



                                                                       '71 ~~~~~~.,/ S./-                 /PP    dp&~            #"1   ~ ~/&"9'.
                                                                                                   Server's address

 Additional information regarding attempted service, etc:                                                        H
 5.,,~"'"e-e          ~d'✓,.,.£.S : B~ .5h,/e:= .S: ,, - -
                                                                .I-        I-   ?   #' r/cp,,,     ~ ,s)z,,?,"         ,,:/ .
